Citation Nr: 0011117	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of fracture of the proximal end humerus, right.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had several years of active military service, 
including verified periods of service from May 1966 to April 
1974 and from September 1988 to December 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for a right shoulder condition, with assignment of a zero 
percent disability rating.  Additional evidentiary 
development is needed prior to appellate disposition of the 
veteran's claim for a higher rating.  

First, the report of the VA examination conducted in 1994 is 
inadequate.  The veteran has complained of both orthopedic 
and neurological disability as a result of the in-service 
right shoulder injury (i.e., guarded movement, difficulty 
lifting, constant pain, and numbness).  It is not clear from 
the 1994 examination report whether the veteran has any 
orthopedic disability, including any functional loss due to 
pain on use or during flare-ups.  For example, no range of 
motion findings were provided, and it was noted that range of 
motion "appeared" normal.  It is unclear, then, whether the 
veteran's ability to move his right shoulder was specifically 
assessed, and this information is necessary to evaluate his 
service-connected right shoulder condition.  Therefore, he 
should be provided another VA physical examination to ensure 
that the duty to assist him has been fulfilled.  Moreover, 
the 1994 examination report does not provide sufficient 
information for the Board to determine the current degree of 
impairment resulting from the veteran's right shoulder 
disorder.

Second, when the veteran filed his claim for compensation in 
1994, he submitted an authorization for release of 
information indicating that he had received treatment at the 
VA Medical Center in Little Rock in January 1994.  It is not 
known whether this treatment concerned his right shoulder 
disorder.  However, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO must obtain the veteran's VA 
records.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Little Rock for 
all treatment since 1994. 

2.  After obtaining the veteran's VA 
treatment records, schedule him for 
appropriate VA examinations to evaluate 
the severity of his service-connected 
right shoulder condition.  It is very 
important that the examiner(s) be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination(s).  The 
examiner(s) should indicate in the 
report(s) that the claims file was 
reviewed.  The examiner(s) must provide a 
complete rationale for all conclusions 
and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected right shoulder condition, to 
include any orthopedic and/or 
neurological deficits.  The 
examination(s) should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the right shoulder.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right shoulder is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected right shoulder disability has 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report(s) include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a higher rating for 
his service-connected right shoulder 
condition, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating this claim, 
the RO must review the evidence of record 
at the time of the 1997 rating decision 
that was considered in assigning the 
original disability rating for the 
veteran's right shoulder condition, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory




	(CONTINUED ON NEXT PAGE)



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




